UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: June 30 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 96.7% COMMUNICATIONS – 1.5% BCE, Inc.1 $ CONSUMER DISCRETIONARY – 4.5% Genuine Parts Co. McDonald's Corp. Tupperware Brands Corp. CONSUMER STAPLES – 17.6% Altria Group, Inc. Coca-Cola Co. Hershey Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. ENERGY – 10.3% Chevron Corp. ONEOK, Inc. Spectra Energy Corp. Williams Cos., Inc. FINANCIALS – 13.8% Arthur J. Gallagher & Co. BlackRock, Inc. Cullen/Frost Bankers, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Marsh & McLennan Cos., Inc. U.S. Bancorp Ventas, Inc. - REIT HEALTH CARE – 14.3% AbbVie, Inc. Baxter International, Inc. Johnson & Johnson Merck & Co., Inc. Novartis A.G. - ADR1 INDUSTRIALS – 8.3% Emerson Electric Co. AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) General Electric Co. $ Lockheed Martin Corp. MATERIALS – 5.5% 3M Co. LyondellBasell Industries N.V. - Class A1 TECHNOLOGY – 17.4% Analog Devices, Inc. Apple, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Intel Corp. Maxim Integrated Products, Inc. Microsoft Corp. Paychex, Inc. QUALCOMM, Inc. UTILITIES – 3.5% NextEra Energy, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $44,862,507) SHORT-TERM INVESTMENTS – 3.5% Federated Treasury Obligations Fund, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,712,729) TOTAL INVESTMENTS – 100.2% (Cost $46,575,236) Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt REIT – Real Estate Investment Trust 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Principal Amount Value ASSET-BACKED SECURITIES – 6.4% $ AmeriCredit Automobile Receivables Trust 2012-3 2.420%, 5/8/20181 $ Goldentree Loan Opportunities V Ltd. 1.334%, 10/18/20211,2,3 Harley-Davidson Motorcycle Trust 2011-1 2.120%, 8/15/20171 SBI Home Equity Loan Trust 2006-1 0.305%, 4/25/20351,2,3 Sonic Capital LLC 5.438%, 5/20/20411,3 Spirit Master Funding LLC 5.760%, 3/20/20423 TAL Advantage V LLC 2.830%, 2/22/20381,3 1.700%, 5/20/20391,3 Voya CLO 2014-2 Ltd. 2.227%, 7/17/20262,3 TOTAL ASSET-BACKED SECURITIES (Cost $1,651,528) COMMERCIAL MORTGAGE-BACKED SECURITIES – 4.8% Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582%, 9/11/20411,2 CGBAM Commercial Mortgage Trust 2013-BREH 3.004%, 5/15/20302,3 Hilton USA Trust 2013-HLT 3.714%, 11/5/20303 Irvine Core Office Trust 2013-IRV 3.279%, 5/15/20481,2,3 ML-CFC Commercial Mortgage Trust 2006-3 5.485%, 7/12/20461,2 MSBAM Commercial Mortgage Securities Trust 2012-CKSV 4.435%, 10/15/20302,3 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $1,260,354) CORPORATE BONDS – 70.7% COMMUNICATIONS – 12.6% Bharti Airtel International Netherlands B.V. 5.350%, 5/20/20243 Cequel Communications Holdings I LLC / Cequel Capital Corp. 6.375%, 9/15/20201,3 Frontier Communications Corp. 8.500%, 4/15/2020 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) COMMUNICATIONS (Continued) $ Historic TW, Inc. 9.150%, 2/1/2023 $ Numericable Group S.A. 6.250%, 5/15/20241,3 Qwest Corp. 7.250%, 10/15/20351 T-Mobile USA, Inc. 6.250%, 4/1/20211 6.125%, 1/15/20221 6.625%, 4/1/20231 6.500%, 1/15/20241 Telecom Italia Capital S.A. 6.000%, 9/30/2034 Telefonica Europe B.V. 8.250%, 9/15/2030 Time Warner Cable, Inc. 6.550%, 5/1/2037 UPCB Finance VI Ltd. 6.875%, 1/15/20221,3 Verizon Communications, Inc. 7.750%, 12/1/2030 6.550%, 9/15/2043 5.012%, 8/21/20543 CONSUMER DISCRETIONARY – 3.4% ADT Corp. 6.250%, 10/15/2021 American Airlines 2013-2 Class B Pass-Through Trust 5.600%, 7/15/20203 British Airways 2013-1 Class B Pass-Through Trust 5.625%, 12/20/20213 Chrysler Group LLC / CG Co-Issuer, Inc. 8.250%, 6/15/20211 Ford Motor Credit Co. LLC 5.875%, 8/2/2021 ENERGY – 13.4% Access Midstream Partners LP / ACMP Finance Corp. 4.875%, 5/15/20231 APT Pipelines Ltd. 3.875%, 10/11/20223 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) ENERGY (Continued) $ BG Energy Capital PLC 6.500%, 11/30/20721,2 $ CITGO Petroleum Corp. 6.250%, 8/15/20221,3 DCP Midstream LLC 5.850%, 5/21/20431,2,3 Ecopetrol S.A. 5.875%, 9/18/2023 Enterprise Products Operating LLC 7.034%, 1/15/20681,2 IFM U.S. Colonial Pipeline 2 LLC 6.450%, 5/1/20211,3 Kinder Morgan Energy Partners LP 9.000%, 2/1/2019 Kinder Morgan, Inc. 8.050%, 10/15/2030 Lukoil International Finance B.V. 6.125%, 11/9/20203 Noble Energy, Inc. 8.250%, 3/1/2019 Oil India Ltd. 5.375%, 4/17/2024 Petroleos Mexicanos 5.500%, 6/27/2044 Transocean, Inc. 6.500%, 11/15/2020 Weatherford International Ltd. 6.750%, 9/15/2040 FINANCIALS – 30.6% AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500%, 5/15/20213 Allstate Corp. 6.500%, 5/15/20671,2 American Express Co. 6.800%, 9/1/20661,2 American Financial Group, Inc. 9.875%, 6/15/2019 American International Group, Inc. 8.175%, 5/15/20581,2 Bank of America Corp. 5.750%, 12/1/2017 5.875%, 1/5/2021 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ 4.100%, 7/24/2023 $ Bear Stearns Cos. LLC 6.400%, 10/2/2017 BioMed Realty LP 6.125%, 4/15/20201 Citigroup, Inc. 5.850%, 8/2/2016 3.375%, 3/1/2023 5.300%, 5/6/2044 Deutsche Bank A.G. 4.296%, 5/24/20281,2 EPR Properties 5.750%, 8/15/20221 General Electric Capital Corp. 5.300%, 2/11/2021 5.250%, 6/29/20491,2 Goldman Sachs Group, Inc. 2.375%, 1/22/2018 5.950%, 1/15/2027 Goodman Funding Pty Ltd. 6.375%, 4/15/20213 HSBC Capital Funding LP 10.176%, 12/29/20491,2,3 ING Bank N.V. 0.945%, 9/26/20161,2 4.125%, 11/21/20231,2 JPMorgan Chase & Co. 4.950%, 3/25/2020 7.900%, 4/29/20491,2 Liberty Mutual Group, Inc. 7.000%, 3/15/20371,2,3 7.800%, 3/15/20373 Lincoln National Corp. 6.050%, 4/20/20671,2 MetLife, Inc. 10.750%, 8/1/20691 Morgan Stanley 5.500%, 7/24/2020 5.450%, 7/29/20491,2 Prudential Financial, Inc. 5.875%, 9/15/20421,2 SAFG Retirement Services, Inc. 8.125%, 4/28/2023 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ Travelers Cos., Inc. 6.250%, 3/15/20371,2 $ UBS A.G. 7.625%, 8/17/2022 Wells Fargo & Co. 7.980%, 3/29/20491,2 HEALTH CARE – 1.2% FreseniU.S. Medical Care U.S. Finance, Inc. 5.750%, 2/15/20213 HCA, Inc. 7.250%, 9/15/20201 MATERIALS – 4.5% ArcelorMittal 6.750%, 2/25/2022 Celulosa Arauco y Constitucion S.A. 4.750%, 1/11/20221 Mexichem S.A.B. de C.V. 4.875%, 9/19/20223 Samarco Mineracao S.A. 5.750%, 10/24/20233 Sinochem Overseas Capital Co., Ltd. 6.300%, 11/12/20403 Teck Resources Ltd. 5.200%, 3/1/20421 TECHNOLOGY – 0.2% NCR Corp. 5.875%, 12/15/20211 UTILITIES – 4.8% AGL Capital Corp. 5.875%, 3/15/20411 Duquesne Light Holdings, Inc. 6.400%, 9/15/20203 Electricite de France S.A. 5.250%, 1/29/20491,2,3 Israel Electric Corp. Ltd. 5.625%, 6/21/20183 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) UTILITIES (Continued) $ NextEra Energy Capital Holdings, Inc. 7.300%, 9/1/20671,2 $ Southern Power Co. 5.250%, 7/15/2043 UIL Holdings Corp. 4.625%, 10/1/2020 TOTAL CORPORATE BONDS (Cost $18,417,577) MUNICIPAL BONDS – 0.9% American Municipal Power, Inc. 6.053%, 2/15/2043 State of Illinois 7.350%, 7/1/2035 TOTAL MUNICIPAL BONDS (Cost $236,529) U.S. GOVERNMENT AND AGENCIES – 8.2% Fannie Mae Pool 6.000%, 7/1/2040 United States Treasury Bond 5.375%, 2/15/2031 2.750%, 11/15/2042 3.625%, 2/15/2044 United States Treasury Note 1.625%, 6/30/2019 2.500%, 5/15/2024 2.375%, 8/15/2024 TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $2,093,734) Number of Shares PREFERRED STOCKS – 1.1% FINANCIALS – 1.1% CoBank ACB 6.250%, 12/31/491,2,3 TOTAL PREFERRED STOCKS (Cost $299,688) AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 8.5% Federated Treasury Obligations Fund, 0.01%4 $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,216,018) TOTAL INVESTMENTS – 100.6% (Cost $26,175,428) Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ CFC – Cooperative Finance Corporation LP – Limited Partnership PLC – Public Limited Company 1 Callable. 2 Variable, floating, or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Principal Amount Value ASSET-BACKED SECURITIES – 10.8% $ ACA CLO 2006-1 Ltd. 1.784%, 7/25/2018 $ Ally Master Owner Trust 0.554%, 6/17/2019 American Express Issuance Trust II 0.854%, 8/15/2019 BlackRock Senior Income Series V Ltd. 0.654%, 8/13/2019 Canyon Capital CLO 2006-1 Ltd. 0.654%, 12/15/2020 CarMax Auto Owner Trust 2010-3 1.410%, 2/16/2016 Countrywide Asset-Backed Certificates 1.160%, 1/25/2035 0.525%, 1/25/2036 0.625%, 2/25/2036 Ford Credit Auto Owner Trust 1.970%, 5/15/2019 Ford Credit Floorplan Master Owner Trust A 4.990%, 2/15/2017 Foursight Capital Automobile Receivables Trust 2014-1 2.110%, 3/23/2020 Goldentree Loan Opportunities VI Ltd. 2.583%, 4/17/2022 Home Equity Mortgage Loan Asset-Backed Trust Series INABS 2005-A 0.655%, 3/25/2035 Inwood Park CDO Ltd. 0.934%, 1/20/2021 Mastr Asset Backed Securities Trust 2005-WMC1 0.830%, 3/25/2035 Navistar Financial Dealer Note Master Trust 1.655%, 1/25/2018 2.405%, 1/25/2018 Structured Asset Investment Loan Trust 2004-10 1.215%, 11/25/2034 Structured Asset Investment Loan Trust 2005-2 0.830%, 3/25/2035 Structured Asset Investment Loan Trust 2005-6 0.875%, 7/25/2035 Synchrony Credit Card Master Note Trust 1.004%, 6/15/2018 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value ASSET-BACKED SECURITIES (Continued) $ Wasatch Ltd. 0.563%, 11/14/2022 $ TOTAL ASSET-BACKED SECURITIES (Cost $5,398,689) BANK LOANS – 13.5% Academy Ltd. 4.500%, 8/3/2018 Activision Blizzard, Inc. 3.250%, 10/11/2020 Affinion Group, Inc. 6.750%, 4/30/2018 Alere, Inc. 4.250%, 6/30/2017 Amsurg Corp. 3.750%, 7/8/2021 Aramark Services, Inc. 3.250%, 2/24/2021 Ardagh Holdings USA, Inc. 4.000%, 12/17/2019 Avago Technologies Cayman Ltd. 3.750%, 5/6/2021 Biomet, Inc. 3.658%, 7/25/2017 CBS Outdoor Americas Capital LLC 3.000%, 1/31/2021 Chrysler Group LLC 3.500%, 5/24/2017 CSC Holdings LLC 2.657%, 4/17/2020 DaVita HealthCare Partners, Inc. 3.500%, 6/24/2021 Dell International LLC 4.500%, 4/29/2020 DigitalGlobe, Inc. 3.750%, 1/31/2020 Emdeon, Inc. 3.750%, 11/2/2018 First Data Corp. 3.655%, 3/24/2018 FMG Resources August 2006 Pty Ltd. 3.750%, 6/30/2019 Grifols Worldwide Operations USA, Inc. 3.157%, 2/27/2021 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value BANK LOANS (Continued) $ HCA, Inc. 2.984%, 3/31/2017 $ Hertz Corp. 3.750%, 3/11/2018 Hillman Group, Inc. 4.500%, 6/30/2021 Hilton Worldwide Finance LLC 0.000%, 10/25/2020 Intelsat Jackson Holdings SA 3.750%, 6/30/2019 Landry's, Inc. 4.000%, 4/24/2018 Level 3 Financing, Inc. 4.000%, 1/15/2020 MPH Acquisition Holdings LLC 4.000%, 3/31/2021 New Albertsons, Inc. 4.750%, 6/27/2021 Novelis, Inc. 3.750%, 3/10/2017 Paragon Offshore Finance Co. 3.750%, 7/11/2021 Post Holdings, Inc. 3.750%, 6/2/2021 SBA Senior Finance II LLC 3.250%, 3/24/2021 Seven Seas Cruises S de RL LLC 3.750%, 12/21/2018 Sungard Availability Services Capital, Inc. 6.000%, 3/31/2019 SUPERVALU, Inc. 4.500%, 3/21/2019 Tribune Media Co. 4.000%, 7/1/2020 TOTAL BANK LOANS (Cost $6,852,735) COMMERCIAL MORTGAGE-BACKED SECURITIES – 13.4% Banc of America Commercial Mortgage Trust 2007-3 5.790%, 6/10/2049 5.790%, 6/10/2049 BBCMS Trust 2014-BXO 3.154%, 8/15/2027 CD 2006-CD3 Mortgage Trust 5.617%, 10/15/2048 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value COMMERCIAL MORTGAGE-BACKED SECURITIES (Continued) $ Citigroup Commercial Mortgage Trust 2006-C4 5.974%, 3/15/2049 $ Citigroup Commercial Mortgage Trust 2014-GC23 1.304%, 7/10/2047 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.526%, 4/15/2047 COMM 2006-C7 Mortgage Trust 5.973%, 6/10/2046 COMM 2014-CCRE19 Mortgage Trust 1.481%, 8/10/2047 Commercial Mortgage Trust 2007-GG9 5.444%, 3/10/2039 Fannie Mae-Aces 0.110%, 9/25/2019 0.549%, 6/25/2024 0.266%, 7/25/2024 FHLMC Multifamily Structured Pass-Through Certificates 1.642%, 6/25/2040 1.798%, 8/25/2042 2.114%, 8/25/2042 Freddie Mac Structured Agency Credit Risk Debt Notes 1.155%, 2/25/2024 FREMF 2012-K501 Mortgage Trust 3.603%, 11/25/2046 Government National Mortgage Association 1.038%, 11/16/2054 0.817%, 4/16/2056 0.932%, 4/16/2056 Impac Secured Assets CMN Owner Trust 1.215%, 11/25/2034 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593%, 5/12/2045 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC19 5.892%, 2/12/2049 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.420%, 1/15/2049 JP Morgan Chase Commercial Mortgage Securities Trust 2014-INN 3.754%, 6/15/2029 JPMBB Commercial Mortgage Securities Trust 2014-C21 1.288%, 8/15/2047 KSBA 14-3 VAR RT 5/25/39/ 1.421%, 5/25/2039 LB-UBS Commercial Mortgage Trust 2005-C3 4.843%, 7/15/2040 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value COMMERCIAL MORTGAGE-BACKED SECURITIES (Continued) $ Morgan Stanley Capital I Trust 2005-HQ6 5.073%, 8/13/2042 $ Morgan Stanley Capital I Trust 2007-IQ16 6.293%, 12/12/2049 RREF 2014-LT6 LLC 2.750%, 9/15/2024 WFRBS Commercial Mortgage Trust 2014-C21 0.762%, 8/15/2047 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $6,704,699) CORPORATE BONDS – 53.3% COMMUNICATIONS – 3.6% British Telecommunications PLC 1.625%, 6/28/2016 CCO Holdings LLC / CCO Holdings Capital Corp. 7.375%, 6/1/2020 Deutsche Telekom International Finance BV 2.250%, 3/6/2017 DISH DBS Corp. 7.125%, 2/1/2016 Equinix, Inc. 7.000%, 7/15/2021 Sprint Communications, Inc. 9.000%, 11/15/2018 Telefonica Emisiones SAU 3.192%, 4/27/2018 Time Warner Cable, Inc. 5.850%, 5/1/2017 Verizon Communications, Inc. 2.500%, 9/15/2016 CONSUMER DISCRETIONARY – 5.8% ERAC USA Finance LLC 6.200%, 11/1/2016 Ford Motor Credit Co. LLC 4.207%, 4/15/2016 4.250%, 2/3/2017 General Motors Co. 3.500%, 10/2/2018 General Motors Financial Co., Inc. 2.625%, 7/10/2017 Hyundai Capital America 1.625%, 10/2/2015 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER DISCRETIONARY (Continued) $ 1.875%, 8/9/2016 $ K Hovnanian Enterprises, Inc. 7.250%, 10/15/2020 Royal Caribbean Cruises Ltd. 7.250%, 3/15/2018 RSI Home Products, Inc. 6.875%, 3/1/2018 Sabre GLBL, Inc. 8.500%, 5/15/2019 United Rentals North America, Inc. 5.750%, 7/15/2018 CONSUMER STAPLES – 1.6% Constellation Brands, Inc. 7.250%, 5/15/2017 Reynolds American, Inc. 1.050%, 10/30/2015 SABMiller Holdings, Inc. 0.930%, 8/1/2018 ENERGY – 2.7% Anadarko Petroleum Corp. 5.950%, 9/15/2016 Chesapeake Energy Corp. 6.500%, 8/15/2017 EP Energy LLC / Everest Acquisition Finance, Inc. 6.875%, 5/1/2019 Kinder Morgan Energy Partners LP 6.000%, 2/1/2017 Kinder Morgan Finance Co. LLC 6.000%, 1/15/2018 Transocean, Inc. 5.050%, 12/15/2016 FINANCIALS – 27.1% Abbey National Treasury Services PLC/London 0.744%, 3/13/2017 ABN AMRO Bank NV 1.375%, 1/22/2016 4.250%, 2/2/2017 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 2.750%, 5/15/2017 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ Ally Financial, Inc. 4.750%, 9/10/2018 $ American Express Credit Corp. 2.800%, 9/19/2016 Bank of America Corp. 5.700%, 5/2/2017 1.700%, 8/25/2017 1.105%, 4/1/2019 Barclays Bank PLC 0.811%, 2/17/2017 Capital One Financial Corp. 3.150%, 7/15/2016 CIT Group, Inc. 4.250%, 8/15/2017 Citigroup, Inc. 5.500%, 2/15/2017 0.774%, 3/10/2017 Discover Bank/Greenwood DE 2.000%, 2/21/2018 Fifth Third Bank/Cincinnati OH 0.741%, 11/18/2016 General Electric Capital Corp. 3.350%, 10/17/2016 Goldman Sachs Group, Inc. 1.436%, 4/30/2018 HSBC Bank PLC 0.874%, 5/15/2018 HSBC USA, Inc. 1.625%, 1/16/2018 Icahn Enterprises LP / Icahn Enterprises Finance Corp. 3.500%, 3/15/2017 JPMorgan Chase & Co. 0.754%, 2/15/2017 JPMorgan Chase Bank NA 0.564%, 6/13/2016 KeyBank NA/Cleveland OH 1.100%, 11/25/2016 Ladder Capital Finance Holdings LLLP / Ladder Capital Finance Corp. 7.375%, 10/1/2017 Liberty Mutual Group, Inc. 6.700%, 8/15/2016 Lloyds Bank PLC 4.200%, 3/28/2017 Morgan Stanley AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ 1.514%, 4/25/2018 $ 2.125%, 4/25/2018 Prudential Financial, Inc. 4.750%, 9/17/2015 Regions Financial Corp. 2.000%, 5/15/2018 Royal Bank of Scotland PLC 4.375%, 3/16/2016 Santander Holdings USA, Inc. 4.625%, 4/19/2016 Sumitomo Mitsui Banking Corp. 0.554%, 7/11/2017 Synchrony Financial 1.875%, 8/15/2017 UBS AG/Stamford CT 0.873%, 8/14/2019 Wachovia Corp. 5.625%, 10/15/2016 GOVERNMENTS – 1.8% Colombia Government International Bond 2.031%, 11/16/2015 Mexico Government International Bond 6.625%, 3/3/2015 5.625%, 1/15/2017 Peruvian Government International Bond 8.375%, 5/3/2016 HEALTH CARE – 6.0% AbbVie, Inc. 1.200%, 11/6/2015 1.750%, 11/6/2017 Actavis, Inc. 1.875%, 10/1/2017 Aetna, Inc. 1.500%, 11/15/2017 Boston Scientific Corp. 6.400%, 6/15/2016 Celgene Corp. 1.900%, 8/15/2017 Cigna Corp. 2.750%, 11/15/2016 AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) HEALTH CARE (Continued) $ Gilead Sciences, Inc. 3.050%, 12/1/2016 $ McKesson Corp. 0.950%, 12/4/2015 1.292%, 3/10/2017 Tenet Healthcare Corp. 6.250%, 11/1/2018 Thermo Fisher Scientific, Inc. 2.250%, 8/15/2016 Valeant Pharmaceuticals International 6.750%, 10/1/2017 INDUSTRIALS – 1.9% Asciano Finance Ltd. 3.125%, 9/23/2015 Case New Holland Industrial, Inc. 7.875%, 12/1/2017 Pentair Finance SA 1.875%, 9/15/2017 Textron, Inc. 4.625%, 9/21/2016 MATERIALS – 1.9% AK Steel Corp. 8.750%, 12/1/2018 Anglo American Capital PLC 2.625%, 9/27/2017 Glencore Finance Canada Ltd. 3.600%, 1/15/2017 Hexion U.S. Finance Corp. 6.625%, 4/15/2020 Rockwood Specialties Group, Inc. 4.625%, 10/15/2020 TECHNOLOGY – 0.5% Apple, Inc. 0.537%, 5/6/2019 UTILITIES – 0.4% NRG Energy, Inc. 7.625%, 1/15/2018 TOTAL CORPORATE BONDS (Cost $26,742,492) AAM/HIMCO Short Duration Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 0.5% $ New Jersey Transit Corp. 0.800%, 9/15/2015 $ TOTAL MUNICIPAL BONDS (Cost $250,000) SHORT-TERM GOVERNMENT AGENCIES – 5.9% FHLB 0.000%, 10/8/2014 0.000%, 10/10/2014 FHLMC 0.000%, 10/2/2014 0.000%, 10/15/2014 FNMA 0.000%, 10/2/2014 0.000%, 10/15/2014 TOTAL SHORT-TERM GOVERNMENT AGENCIES (Cost $2,933,979) TOTAL INVESTMENTS – 97.4% (Cost $48,882,594) Other Assets in Excess of Liabilities – 2.6% TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership PLC – Public Limited Company See accompanying Notes to Schedule of Investments. AAM Funds NOTES TO SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Note 1 – Organization AAM/Bahl & Gaynor Income Growth Fund (‘‘Bahl & Gaynor Income Growth” or “Bahl & Gaynor Income Growth Fund’’), AAM/Cutwater Select Income Fund (“Cutwater Select Income” or “Cutwater Select Income Fund”) and AAM/HIMCO Short Duration Fund (“HIMCO Short Duration” or “HIMCO Short Duration Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Bahl & Gaynor Income Growth Fund’s primary investment objective is current and growing income and secondarily long-term capital appreciation.The Fund currently offers three classes of shares: Class A, Class C and Class I.The Fund’s Class A and Class I shares commenced operations on July 5, 2012.The Fund’s Class C shares commenced operations on January 31, 2013. The Cutwater Select Income Fund’s primary investment objective is to seek current income.The Fund currently offers three classes of shares: Class A, Class C and Class I.The Fund commenced investment operations on April 19, 2013. The HIMCO Short Duration Fund’s primary investment objective is to seek to provide current income and long-term total return.The Fund currently offers three classes of shares: Class A, Class C and Class I.The Fund commenced investment operations on July 1, 2014. The shares of each class represent an interest in the same portfolio of investments of the Funds and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the last available bid price for such securities, or if such prices are not available, at the bid price obtained from at least one broker-dealer or at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. AAM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2014 (Unaudited) A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Funds’ advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Corporate Debt Securities Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, bank loans, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status. Commercial paper has the shortest term and is usually unsecured.The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Corporate debt securities carry credit risk, interest rate risk and prepayment risk. Credit risk is the risk that a fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due. Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities. The credit risk of a particular issuer’s debt security may vary based on its priority for repayment. Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise. In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Prepayment risk occurs when issuers prepay fixed rate debt securities when interest rates fall, forcing the Fund to invest in securities with lower interest rates. Issuers of debt securities are also subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities. Note 3 – Federal Income Taxes At September 30, 2014, gross unrealized appreciation (depreciation) of investments, based on cost for federal income tax purposes were as follows: Bahl & Gaynor Income Growth Fund Cutwater Select Income Fund HIMCO Short Duration Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. AAM Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2014 (Unaudited) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of September 30, 2014, in valuing the Funds’ assets carried at fair value: Bahl & Gaynor Income Growth Fund Level 1 Level 2* Level 3** Total Investments Common Stocks1 $ $
